ACCEPTED
                                                                                             03-14-00586-CR
                                                                                                     6291719
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                       7/30/2015 12:38:08 PM
                                                                                           JEFFREY D. KYLE
                                  No. 03-14-00586-CR                                                  CLERK


                                         IN THE
                                                                           FILED IN
                                                                    3rd COURT OF APPEALS
                                  COURT OF APPEALS                       AUSTIN, TEXAS
                                                                    7/30/2015 12:38:08 PM
                            THIRD DISTRICT OF TEXAS                     JEFFREY D. KYLE
                                                                             Clerk

                                   AUSTIN, TEXAS

TERRELL MAXWELL                           §                              APPELLANT

VS.                                       §

THE STATE OF TEXAS                        §                                APPELLEE

             APPEAL FROM THE 331ST JUDICIAL DISTRICT COURT

                                TRAVIS COUNTY, TEXAS

                            CAUSE NO. D1-DC-08-300490

            STATE'S THIRD MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing the

State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and 10.5(b),

advises the Court as follows:

      (a) Following his conviction for Capital Murder, the appellant filed his notice of

appeal in the above cause on September 11, 2014. Appellant’s counsel filed a brief on April

30, 2015.


                                              1
        (b)      The State’s brief is currently due on July 31, 2015.

        (c)      This request is that the deadline for filing the State’s brief be extended by 30

days.

        (d)      The number of previous extensions of time granted for submission of the

State’s brief is: two.

        (e)      The State relies upon the following facts to reasonably explain the need for an

extension of the deadline:

        1. During the period since the appellant’s brief was filed, the undersigned attorney

              has completed and filed an original brief in three other pending appellate cases,

              (i.e. Antonio Perez Lopez v. State of Texas, No. 03-14-00452-CR; Charles

              Anthony Malouff, Jr. v. State of Texas, No. 03-13-00723-CR; and Eric

              Robertson v. State of Texas, No. 07-15-00030-CR). The undersigned attorneyhas

              also completed and filed a motion for rehearing in another pendingappellate case,

              (i.e. Gerald Christopher Zuliani v. State of Texas, No. 03-13-00490-CR to 03-

              13-00493-CR and 03-13-00495-CR). The undersigned attorneyis also responsible

              for preparing the State’s brief in four other pending appellate cases (i.e.

              Christopher Roberts v. State of Texas, No. 03-14-00637-CR; Graham Jay

              Sonnenberg v. State of Texas, No. 03-14-00530-CR; Miguel Macias v. State of

              Texas, No. 14-15-00030-CR; and Miguel Radilla Esquivel v. State of Texas, No.


                                                 2
         03-14-00544-CR).

      2. On May 19, 2015, the undersigned attorney filed a motion to dismiss the instant

         appeal for want of jurisdiction. This Court has not yet ruled on that motion.

      3. In addition, the undersigned attorney, as the director of the Appellate Division of

         the Travis County District Attorney’s Office, has been required, during the

         pendency of the instant appeal, to spend a considerable amount of time working

         on a variety of other legal matters and administrative issues.

      4. This request is not made for the purpose of delay, but to ensure that the Court has

         a proper State’s brief to aid in the just disposition of the above cause.

      WHEREFORE, the State of Texas respectfully requests that the deadline for filing

the State’s brief be extended to August 31, 2015.

                                                Respectfully submitted,

                                                ROSEMARY LEHMBERG
                                                District Attorney
                                                Travis County, Texas

                                                /s/ M. Scott Taliaferro
                                                M. Scott Taliaferro
                                                Assistant District Attorney
                                                State Bar No. 00785584
                                                P.O. Box 1748
                                                Austin, Texas 78767
                                                (512) 854-9400
                                                Fax No. (512) 854-4810
                                                Scott.Taliaferro@traviscountytx.gov
                                                AppellateTCDA@traviscountytx.gov

                                            3
                          CERTIFICATE OF COMPLIANCE

       Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based upon

the computer program used to generate this motion, that this motion contains 406 words,

excluding words contained in those parts of the motion that Rule 9.4(i) exempts from

inclusion in the word count. I certify, further, that this motion is printed in a

conventional, 14-point typeface.


                                                  /s/ M. Scott Taliaferro
                                                  M. Scott Taliaferro
                                                  Assistant District Attorney




                             CERTIFICATE OF SERVICE


       I hereby certify that, on the 30th day of July, 2015, a true and correct copy of this

motion was served, by U.S. mail, electronic mail, facsimile, or electronically through the

electronic filing manager, to the Appellant’s attorney, Jon Evans, Attorney at Law, 806

West 11th Street, Austin, Texas 78701, [jontevans@aol.com]

                                                  /s/ M. Scott Taliaferro
                                                  M. Scott Taliaferro
                                                  Assistant District Attorney




                                              4